Case 4:17-cv-01673 Document 57-2 Filed on 03/25/19 in TXSD Page 1 of 11




      EXHIBIT B
DECLARATION OF BRUCE
    KUMMERFELDT
Case 4:17-cv-01673 Document 57-2 Filed on 03/25/19 in TXSD Page 2 of 11
Case 4:17-cv-01673 Document 57-2 Filed on 03/25/19 in TXSD Page 3 of 11
Case 4:17-cv-01673 Document 57-2 Filed on 03/25/19 in TXSD Page 4 of 11




 EXHIBIT B-1
  DERRICK GOOCH’S
PETITION FOR DAMAGES
        Case 4:17-cv-01673 Document 57-2 Filed on 03/25/19 in TXSD Page 5 of 11




DERRICK G. GOOCH, individually                *        36TH JUDICIAL DISTRICT COURT
and on behalf of JODY L. GOOCH                *
                                              *
VS.   NO,C._-JD18~01H,, DIV. "Ji"             *        PARISH OF BEAUREGARD
                                              *
PACKAGING CORPORATION                         *        STATE OF LOUISIANA
OF AMERICA, INC., FLOYD J.                    *
LEBLEU, RAYMOND LESTER,                       *
and JAMES MACHINE WORKS, LLC                  *


                                 PETITION FOR DAMAGES

        COMES NOW, Plaintiff, DERRICK G. GOOCH, a major person who resides and is

domiciled in the County of Smith, State of Texas, and appears before this Honorable Court through

his undersigned counsel individually and on behalf of his deceased father, JODY L. GOOCH, to

petition the Court for the recovery of damages and the other relief and remedies set forth in this

petition on the following grounds and for the following reasons:

                                                  1.

        Named as defendants in this petition are the following:

        (a)    PACKAGING CORPORATION OF AMERICA, INC. (''PCA"), a Delaware
               corporation with its principal place of business located in Illinois which is
               authorized to do and is doing business in the State of Louisiana and which may be
               served through its registered agent for service of process, C T Corporation System,
               3867 Plaza Tower Drive, Baton Rouge, Louisiana 70816;

        (b)    FLOYD J. LEBLEU, an individual of the age of majority and resident of the Parish
               of Beauregard, State of Louisiana, who may be served at 1082 Three Pine Church
               Road, DeRidder, Louisiana 70634;

        (c)    RAYMOND LESTER, an individual of the age of majority and resident of the
               Parish of Beauregard, State of Louisiana, who may be served at 105 Tara Drive,
               Apartment C, DeRidder, Louisiana 70634; and

        (d)    JAMES MACHINE WORKS, LLC, a Louisiana limited liability company with its
               principal place of business located in the Parish of Ouachita, State cif Louisiana,
               which may be served through its registered agent for service of process, Davenport,
               Files, & Kelly, 1509 Lamy Lane, Monroe, Louisiana 71201.

                                                  2.

        On or about February 8, 2017, JODY L. GOOCH and his co-workers William Rolls, Jr.

and Sedrick Stallworth were welding in the pulp mill section of Defendant PACKAGING

CORPORATION OF AMERICA, INC.'s DeRidder, Louisiana facility. At approximately 11:10

a.m., a 25-foot tall tank manufactured by Defendant JAMES MACHINE WORKS, LLC and

containing foul condensate exploded, killing all three men.        A TRUE AND COR~E~ COPY
                                                                         . or THE QR[C'/l\ri.
                                                                                { h c""'·-iv
                                                                   ")' .el;-.&• 1 ...... f....J • • _;'y'~;- - - -
                                                                              ::?z Cler\ o' Court
                                                                      cputy     U         bt:aui·et,ard parish, LA
       Case 4:17-cv-01673 Document 57-2 Filed on 03/25/19 in TXSD Page 6 of 11




                                                ".
                                                :)




       At the time of the explosion that killed JODY L. GOOCH and his co-workers, Defendant

FLOYD J. LEBLEU was employed by PCA as the senior project manager overseeing contractor

safety at the pulp mill facility where the explosion occurred, and Defendant RAYMOND LESTER

was employed by PCA as the manager of the yard of the pulp mill facility in which the explosion

occurred.

                                                4.

       On information and belief, prior to the explosion that killed JODY L. GOOCH and his two

co-workers, P_CA through its employees, including but not limited to FLOYD J. LEBLEU and

RAYMOND LESTER, caused, approved, or otherwise allowed a "hot-work" permit to issue

allowing the decedents to proceed with welding in the pulp mill section of the facility. PCA failed

to ensure that the equipment on which the welders were working had been purged, blocked,

isolated, or otherwise cleared of combustible materials.

                                                5.

       The explosion that killed JODY L. GOOCH resulted from the fault and/or negligence of

PCA and its employees in the following non-exclusive particulars:

       (a)     failing to warn JODY L. GOOCH that he was welding in a section of the PCA
               facility that contained hazardous and/or flammable vapors;

       (b)     failing to ensure that the area contained no hazardous or flammable gasses;

       (c)     failing to ensure that no ignition source was present at or near the welding area;

       ( d)    failing to supervise other contractors who may have contributed to causing the
               explosion;

       (e)     failing to purge and/or clear equipment of any potentially flammable and/or
               combustible materials;

       (f)     failing to follow PCA's own policies and procedures regarding safe work and
               operation;

       (g)     failing to properly maintain and repair equipment;

       (h)     failing to provide training;

       (i)     failing to provide and maintain a safe work site;

       (j)     failing to properly train employees to maintain a safe work site;

       (k)     failing to promulgate and enforce policies required to maintain a safe work site;

                                                 7
       Case 4:17-cv-01673 Document 57-2 Filed on 03/25/19 in TXSD Page 7 of 11




       (1)    failing to provide timely firefighting assistance;

       (m)    failing to ensure that automatic firefighting equipment was in place;

       (n)    failing to promulgate adequate and safe work procedures;

       (o)    failing to enforce safe work procedures;

       (p)    failing to ensure that the area was safe to work;

       (q)    failing to follow standards set by the Occupational Safety and Health
              Administration;

       (r)    failing to perform an appropriate job safety analysis;

       (s)    failing to provide personnel sufficient to perform operations; and

       (t)    any other acts and/or omissions which may be proven at the trial on the merits.

                                                6.

       As senior project manager overseeing contractor safety at PCA 's DeRidder pulp mill

facility, FLOYD J. LEBLEU ' s fault and/or negligence caused the explosion that killed JODY L.

GOOCH in the following non-exclusive particulars:

       (a)    failing to warn JODY L. GOOCH that he was welding in a section of the PCA
              facility that contained hazardous and/or flammable vapors;

       (b)    failing to ensure the safety of contractors working at the DeRidder PCA facility;

       (c)    failing to ensure that the area in which JODY L. GOOCH was welding contained
              no hazardous or flammable gasses;

       (d)    failing to supervise other contractors who may have contributed to causing the
              explosion;

       (e)    failing to ensure that no ignition source was present at or near the welding area;

       (f)    failing to purge and/or clear equipment of any potentially flammable and/or
              combustible materials;

       (g)    failing to follow PCA's own policies and procedures regard~ng safe work and
              operation;

       (h)    failing to properly maintain and repair equipment;

       (i)    failing to provide training;

       (j)    failing to maintain a safe work site;

       (k)    failing to properly train employees and/or contractors to maintain a safe work site;

       (1)    failing to enforce policies required to maintain a safe work site;

       (m)    failing to provide timely firefighting assistance;

                                                3
        Case 4:17-cv-01673 Document 57-2 Filed on 03/25/19 in TXSD Page 8 of 11




       (n)     failing to ensure that automatic firefighting equipment was in place;

       (o)     failing to enforce safe work procedures;

       (p)     failing to ensure that the area was safe to work;

       (q)     failing to follow standards set by the Occupational Safety and Health
               Administration;

       (r)     failing to perform an appropriate job safety analysis;

       (s)     failing to provide personnel sufficient to perform operations; and

       (t)     any other acts and/or omissions which may be proven at the trial on the merits.

                                                 7.

       As manager of the yard of PCA' s DeRidder pulp mill facility in which the explosion that

killed JODY L. GOOCH took place, RAYMOND LESTER's fault and/or negligence caused said

explosion in the following non-exclusive particulars:

       (a)     failing to ensure the area of the PCA facility under his care, custody, and control
               was free from all hazards;

       (b)     failing to ensure that the tank and piping of his managed area was purged and/or
               cleared of any potentially flammable and/or combustible materials;

       (c)     failing to warn JODY L. GOOCH that he was welding in a section of the PCA
               facility that contained hazardous and/or flammable vapors;

       (d)    .failing to ensure that the area in which JODY L. GOOCH was welding contained
              no hazardous or flammable gasses;

       (e)     failing to ensure that no ignition source was present at or near the welding area;

       (f)     failing to supervise other contractors who may have contributed to causing the
               explosion;

       (g)    failing to follow PCA's own policies and procedures regarding safe work and
              operation;

       (h)     failing to properly train the employees in the pulp mill ar~a that he managed to
               maintain a safe work site;

       (i)     failing to enforce policies required to maintain a safe work site;

       U)      failing to provide timely firefighting assistance;

       (k)    .failing to ensure that automatic firefighting equipment was in place;

       (1)     failing to enforce safe work procedures;

       (m)     failing to ensure that the area was safe to work;



                                                 4
        Case 4:17-cv-01673 Document 57-2 Filed on 03/25/19 in TXSD Page 9 of 11




       (n)     failing to follow standards set by the Occupational Safety and Health
               Administration;

       (o)     failing to perform an appropriate job safety analysis;

       (p)     failing to provide personnel sufficient to perform operations; and

       (q)     any other acts and/or omissions which may be proven at the trial on the merits.

                                                  8.

       Alternatively, PCA is liable for the negligent and/or intentional acts of its employees,

agents, servants, and/or representatives for failing to inform JODY L. GOOCH that the area in

which he was welding contained flammable and/or combustible vapors. As such, PCA knew or

should have known that JODY L. GOOCH's death was certain or substantially certain to occur as

a result of its actions and those of its employees, agents, servants, and/or representatives.

                                                  9.

       Additionally and/or alternatively, as the manufacturer of the foul condensate tank that

exploded and killed JODY L. GOOCH, Defendant JAMES MACHINE WORKS, LLC's fault

and/or negligence caused said explosion in the following non-exclusive particulars:

       (a)     manufacturing and selling a product that is unreasonably dangerous in its
               construction, composition, and condition;

       (b)     manufacturing and selling a product that is unreasonably dangerous in its design;

       (c)     manufacturing and selling a product that is unreasonably dangerous because it
               failed to contain an adequate warning about characteristics of the product that may
               cause damages; and

       (d)     manufacturing and selling a product that is unreasonably dangerous because it
               failed to conform to an express warranty.

                                                 10.

       Defendants' conduct by act and/or omission, as set forth herein and otherwise, constituted

negligence that resulted in JODY L. GOOCH's death and the damages sought herein.

                                                 11.

        As JODY L. GOOCH's surviving child, Plaintiff DERRICK G. GOOCH seeks damages

herein pursuant to Louisiana Civil Code Articles 2315.1 and 2315.2.




                                                  5
       Case 4:17-cv-01673 Document 57-2 Filed on 03/25/19 in TXSD Page 10 of 11




                                                  12.

        Specifically, DERRICK G. GOOCH has suffered emotional pain as a result of wrongfully

losing his father. As the surviving child of JODY L. GOOCH, he is entitled to recover those

damages which are a consequence of the events complained of in this petition, including both those

damages recoverable in the survival action on behalf of his father, and damages recoverable in the

wrongful death action. The damages sought to be recovered include but are not necessarily limited

to the following:

        (a)     mental or physical pain and suffering endured by his father, JODY L. GOOCH;

        (b)     wrongful death damages;

        (c)     loss of his father's love, affection, companionship, and society for the remainder of
                his life;

        (d)     all general damages reasonable in the premises;

        (e)     all emergency services incurred as a result of the accident;

        (f)     all funeral expenses incurred as a result of the accident;

        (g)     all special expenses reasonable in the premises;

        (h)    .all general and equitable relief under the circumstances;

        (i)     legal interest from date of judicial demand;

        G)      any expenses incurred or to be incurred and for which DERRICK G. GOOCH is
                responsible that are consequential to the events complained of in this action; and

        (k)     for such other damages as may be established at the trial of this action.

                                                  13.

        DERRICK G. GOOCH specifically reserves any and all rights he may have under

Louisiana, Texas, or any other state and/or federal law to punitive damages arising from the acts

and/or omissions of the Defendants herein.

                                                  14.

       DERRICK G. GOOCH specifically alleges that the damages complained of in this action

exceed the jurisdictional requirement for trial by jury and, further, DERRICK G. GOOCH prays

for a trial of all issues by jury as allowed by law.

        WHEREFORE, Plaintiff, DERRICK G. GOOCH, individually and on behalf of his

deceased father, JODY L. GOOCH, asks that citation issue, that Defendants PACKAGING

                                                   6
      Case 4:17-cv-01673 Document 57-2 Filed on 03/25/19 in TXSD Page 11 of 11




CORPORATION OF AMERICA, INC., FLOYD J. LEBLEU, RAYMOND LESTER, and

JAMES MACHINE WORKS, LLC be served with process in this action, that he be granted a trial

by jury of all issues, and, after due proceedings in accordance with law, :hat there be judgment

rendered in this action in favor of DERRICK G. GOOCH, individually and on behalf of his

deceased father JODY L. GOOCH, and against Defendants for such damages as are reasonable

based on the claims and allegations set forth in this petition, along with judicial interest on all

amounts awarded from the date of this demand until paid in full, all costs of this action, and such

other relief or remedies as may be proper under the facts and law presentec..

                                      By his attorneys,

                                      LUNDY, LUNDY, SOILEA

                                                  - 0
                                      RUDIE R. SOILEAU, JR. (La. &if Roll No. 2119)
                                      HUNTER W. LUNDY (La. Bar Roll No. 8938)
                                      JACKEY W. SOUTH (La. Bar Roll No. 21125)
                                      T. HOUSTON MIDDLETON, IV (La. Bar Roll No. 33281)
                                      501 Broad Street
                                      Lake Charles, Louisiana 70601
                                      Telephone: (337) 439-0707
                                      Facsimile: (337) 439-1029

                                      Attorneys for Plaintiff, Derrick G. Gooch


PLEASE SERVE:

PACKAGING CORPORATION OF AMERICA, INC.
Through its registered agent for service of process,
C T Corporation System
3867 Plaza Tower Drive
Baton Rouge, Louisiana 70816

FLOYD J. LEBLEU
1082 Three Pine Church Road
DeRidder, Louisiana 70634

RAYMOND LESTER
105 Tara Drive, Apartment C
DeRidder, Louisiana 70634

JAMES MACHINE WORKS, LLC
Through its registered agent for service of process,
Davenport, Files, & Kelly
1509 Lamy Lane
Monroe, Louisiana 71201



                                                 7
